             IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TONY TUNG THIEN NGUYEN,                               CIVIL ACTION
        Plaintiff,

             v.                                       NO. 18-5019

ALLSTATE INSURANCE COMPANY,
        Defendant.

                                   ORDER

      AND NOW, this 4th day of March 2019, upon consideration of Plaintiffs

Motion for Appointment of Counsel (ECF No. 3) and in accordance with the

Court's accompanying Memorandum, it is hereby ORDERED that Plaintiffs

Motion for Appointment of Counsel (ECF No. 3) is DENIED.



                                          BY THE COURT:
